FILED
                            NOT FOR PUBLICATION                             MAY 19 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLAY FIELDS,                                     No. 09-16814

              Plaintiff - Appellant,             D.C. No. 2:09-cv-00309-SRB

  v.
                                                 MEMORANDUM *
SALT RIVER PIMA-MARICOPA
INDIAN COMMUNITY,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted May 10, 2010 **
                              San Francisco, California

Before: REINHARDT, W. FLETCHER and N.R. SMITH, Circuit Judges.




       “Indian tribes have long been recognized as possessing the common-law

immunity from suit traditionally enjoyed by sovereign powers.” Santa Clara

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pueblo v. Martinez, 436 U.S. 49, 58 (1978). In practice, this means that “suits

against [Indian tribes] under the Indian Civil Rights Act (“ICRA”) are barred

by . . . sovereign immunity from suit.” Id. at 59. Here, Fields directly sued the

Salt River Pima-Maricopa Community for a violation of the ICRA. The suit is

barred by sovereign immunity.

      Congress has created jurisdiction for only one type of claim under the ICRA:

habeas corpus challenges to detention. “Congress, aware of the intrusive effect of

federal judicial review upon tribal self-government, intended to create only a

limited mechanism for [review under the ICRA], namely, that provided for

expressly in § 1303 [the provision of the ICRA providing for habeas relief].”

Santa Clara Pueblo, 436 U.S. at 70. Here, Fields did not bring a claim for habeas

relief under § 1303 of the ICRA. Thus, Fields’s claim is not authorized under the

ICRA, and federal courts do not have jurisdiction to review it. We are not

persuaded by Fields’s arguments regarding Dry Creek Lodge, Inc. v. Arapahoe and

Shoshone Tribes, 623 F.2d 682 (10th Cir. 1980). Dry Creek is inconsistent with

Supreme Court and Ninth Circuit precedent.

      AFFIRMED.




                                          2